                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                          §
                                                   §
         vs.                                       §      Criminal No. 4:18-cr-00311
                                                   §
 MARQUIS HOLMES                                    §
                                                   §
         Defendant.                                §



                   WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO:    Sheriff, Harris County Jail, Houston, Texas

TO:    United States Marshal, Southern District of Texas or any other duly authorized United
       States Marshal

       GREETINGS:

       We command that you have MARQUIS HOLMES, DOB: 10/04/1990, now duly

committed to the custody of the Sheriff of Harris County Jail, Houston, Texas, under safe and

secure conduct before the United States District Court for the Southern District of Texas,

Houston Division, at 515 Rusk Avenue, Houston, Texas, on the 10th day of September 2020, at 3

P.M., there and at that time to appear for a restitution hearing and any other necessary

appearances in the above-styled and numbered case now pending against him in said Court, and

after all proceedings have been disposed of, that you return him to the Sheriff of Harris County

Jail, Houston, Texas, under safe and secure conduct, and have you then and there this Writ.

       WITNESS the Honorable United States Magistrate for the Southern District of Texas,
and the seal of said Court in the City of Houston, Texas, on this _______ day of

_________________________ 2020.




                                            SIM LAKE
                                            UNITED STATES DISTRICT JUDGE
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                         §
                                                  §
         vs.                                      §       Criminal No. 4:18-cr-00311
                                                  §
 MARQUIS HOLMES                                   §
                                                  §
         Defendant.                               §



       APPLICATION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM



       TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Ryan K. Patrick, United States Attorney in and for the Southern District

of Texas, petitioner herein, and shows to the Court that MARQUIS HOLMES,

DOB:10/04/1990, duly committed to the Sheriff of Harris County Jail, Houston, Texas, is a

defendant in the above-captioned case which will be called for the purpose of a restitution

hearing in the United States District Court for the Southern District of Texas, Houston Division,

on the 10th day of September 2020, at 3 P.M., in Houston, Texas.

       Petitioner where he now stands duly committed by law further represents that the Sheriff

of Harris County Jail, Houston, Texas, will release the defendant into the custody of the United

States Marshal for the Southern District of Texas or any other authorized United States Marshal,

upon this Writ, with the agreement and understanding that after the federal proceedings

necessitated by the cause, he is to be returned by the said United States Marshal into the custody

of the Sheriff of Harris County Jail, Houston, Texas, where he now stands duly committed by

law.
       WHEREFORE, petitioner prays the Court to issue a Writ of Habeas Corpus Ad

Prosequendum directing the United States Marshal for the Southern District of Texas, or any

other authorized United States Marshal, to produce the body of the said defendant before this

Court on the 10th day of September, 2020, so that he may be present in this cause at that time.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             United States Attorney


                                       By:
                                              SEBASTIAN EDWARDS
                                              Assistant United States Attorney
                                              1000 Louisiana, Suite 2300
                                              Houston, Texas 77002
                                              (713) 567-9000 Phone
                                              (713) 718-3300 Fax
